 

Exhibit 10.6

 

[tv500041_ex10-6img1.jpg] 

 

Equipment Schedule – No. 001

Dated June 20, 2018

 



To Master Equipment Lease Agreement

Dated as of June 22, 2017

 



 



 

Lessor:Fifth Third Bank,

an Ohio banking corporation

 

Lessee:JETPAY PAYMENT SERVICES, FL, LLC

 

All of the terms of the Master Equipment Lease Agreement dated as of June 22,
2017 (as amended, supplemented or modified from time to time, the “Master
Lease”) between Lessee and Lessor are incorporated by reference herein. Lessor
may include any parent, subsidiary or affiliate of Fifth Third Bank who endorses
an Equipment Schedule. By endorsing herein such party hereby agrees to, and
shall be bound by, the terms and conditions of the Master Lease regardless of
whether it executed such Master Lease as the original Lessor. Capitalized terms
used, and not otherwise defined, herein shall have the meanings ascribed thereto
in the Master Lease. This Equipment Schedule as it incorporates the terms of the
Master Lease and each schedule, exhibit and rider attached hereto is referred to
as this “Lease”. This Equipment Schedule, and the Master Lease, as incorporated
herein shall constitute a separate and enforceable lease. If any term of any
schedule, exhibit or rider hereto conflicts with or is inconsistent with any
term of this Equipment Schedule or the Master Lease, the terms of such schedule,
exhibit or rider shall govern.

 

1.Equipment.

 

This Equipment Schedule relates to the Equipment described on Schedule 1 hereto
(collectively, the “Equipment”).

 

2.Financial Terms.

 

(a)       Base Lease Term Commencement Date: June 20, 2018

 

(b)       Base Lease Term: 48 months

 

(c)       Rent Payment Dates: August 1, 2018 and on the same day of each month
thereafter during the Term

 

(d)       Expiration Date: July 1, 2022

 

(e)       Lessor’s Capitalized Cost: $592,146.96

 

(f)       Rent: The Base Term Rental Factor is 0.02345818 (or $13,890.69 per
month as of the Base Lease Term Commencement Date). The Base Term Rental Factor
has been determined based on an interest rate swap rate for a term approximating
the weighted average life of this Lease as quoted in the Bloomberg SWAP Rate
report and such Base Term Rental Factor may be adjusted up or down (as
appropriate) by Lessor on a one-time basis within thirty (30) days of Lessor’s
funding of this Schedule, based upon a corresponding adjustment in the interest
rate swap rate quoted in such report. Lessor will provide Lessee with notice of
any such adjustment.

 

© 2008 Fifth Third Bancorp

 

  

 

 

(g)       Equipment Location(s), Permitted Use, and Inspections: The credit card
reading terminals and check reading terminals Equipment (collectively, the
“Payment Terminals”) leased under this Schedule may be located at and used by
various third party merchant or clients (collectively, the “Merchants”) at
various locations within the continental United States, pursuant to one or more
E-Pay Master Agreements entered into between Lessee and States within the United
States of America. Notwithstanding Section 9 (Assignment and Sublease) of the
Master Lease, Lessee may relinquish possession of the Payment Terminals to
Merchants, so long as the Merchants are not renting nor subleasing the Payment
Terminals from Lessee. Lessor retains a security interest in the Payment
Terminals, excluding products or fees generated by such Payment Terminals.
Notwithstanding Section 13 (Inspections) of the Master Lease, Lessee shall have
no obligation to make the Payment Terminals available for inspection by Lessor.
Lessee shall maintain records of Equipment locations and their maintenance and
repair, and such records will be available for Lessor inspection pursuant to the
Master Lease. For the avoidance of doubt, notwithstanding Section 7 (Conditions
Precedent) and Section 8 (Use and Maintenance; Alterations) of the Master Lease,
Lessor will not require landlord waivers, assignments of any Supply Contract or
any Supplier consents, nor assignments of fee proceeds with respect to this
Equipment. Notwithstanding Section 8 (Use and Maintenance; Alterations) of the
Master Lease, Lessee shall not be required to mark Payment Terminals that are
installed with Merchants, and “Permitted Liens” shall include liens arising on
the Payment Terminals by operation of law or otherwise by virtue of the
installation of the Payment Terminals with Merchants.

 

(h)       Lessee’s state charter or organizational identification number is
5952322.

 

3.Rent and Tax Payments.

 

(a)       On each Rent Payment Date during the Base Lease Term, Lessee shall pay
(i) as Basic Rent for the Equipment, the product of the Base Term Rental Factor
and Lessor’s Capitalized Cost for the Equipment and (ii) in respect of Taxes
scheduled to become due, such amounts monthly (or at such other interval as
Lessor may deem appropriate) as Lessor determines will be due and payable. In
addition to the foregoing, on the Base Lease Term Commencement Date, Lessee
shall pay to Lessor as interim rent for each day from the Delivery and
Acceptance Date to the Base Lease Term Commencement Date, the sum of (A) $96.22
as daily rent and (B) such amounts daily in respect of Taxes as Lessor
determines will be due and payable.

 

4.Income Tax, Interest and Security.

 

(a)       For federal and state income tax purposes, Lessor and Lessee agree
that Lessee will be considered the owner of the Equipment. Accordingly, Lessor
agrees (i) not to take actions or positions inconsistent with Lessee as owner of
the Equipment on or with respect to its federal income tax return, and (ii) not
to claim any tax benefits available to an owner of the Equipment on or with
respect to its federal or state income tax return. The foregoing undertakings by
Lessor shall not be violated by Lessor’s taking a tax position inconsistent with
the foregoing to the extent such position is required by law or to the extent
such position is taken without gross negligence on the part of Lessor. Lessor
shall in no event be liable to Lessee if Lessee fails to secure any of the tax
benefits available to the owner of the Equipment.

 

(b)       Nothing contained in the Lease Documents shall require Lessee at any
time to pay interest at a rate exceeding the maximum permissible rate under
applicable law. To the extent that any Rent is characterized as interest and if
such interest payable by Lessee on any date would exceed the maximum amount
permitted by applicable law, such interest payment shall automatically be
reduced to such maximum amount permitted. Any interest actually received for any
period in excess of such maximum amount permitted for such period shall be held
by Lessor as security for the obligations of Lessee under this Lease.

 

© 2008 Fifth Third Bancorp

 

-2-

 

 

(c)       To the extent permitted by applicable law, Lessee waives any rights
now or hereafter conferred by statute or otherwise to recover incidental or
consequential damages from Lessor for any breach or any other reason whatsoever.
In order to secure the prompt payment of Rent under and with respect to this
Lease, and the performance and observance by Lessee of all the agreements,
covenants and provisions hereof (collectively, the “Obligations”), Lessee hereby
grants to Lessor a first priority security interest in all of Lessee’s right,
title and interest in the following (whether now existing or hereafter created
and whether now owned or hereafter acquired): (i) the Equipment (including,
without limitation, all inventory, equipment, fixtures or other property
comprising the same), and general intangibles relating thereto, (ii) additions,
attachments, accessories and accessions thereto whether or not furnished by the
Supplier of such Equipment, (iii) all subleases (including the right to receive
any payment thereunder and the right to make any election or determination or
give any consent or waiver thereunder), chattel paper, accounts, security
deposits and bills of sale relating thereto, (iv) any and all substitutions,
replacements or exchanges for any such Equipment or other collateral, and (v)
any and all products and proceeds of any collateral hereunder (including all
insurance and requisition proceeds and all other payments of any kind with
respect to the Equipment and other collateral in and against which a security
interest is granted hereunder). Lessee agrees that with respect to the
Equipment, in addition to all of the other rights and remedies available to
Lessor hereunder upon the occurrence of an Event of Default, Lessor shall have
all of the rights and remedies of a secured party under the Uniform Commercial
Code. Lessee further agrees that the original principal amount of the
obligations hereunder shall be an amount equal to Lessor’s Capitalized Cost, and
that such principal amount shall accrue interest at the implicit interest rate
reflecting Lessor’s financial assumptions at the time of the execution of the
Lease (including any outstanding balance at the end of the Base Lease Term as
reflected by the purchase price for the Equipment at the end of the Base Lease
Term set forth in Section 6). Lessee hereby authorizes Lessor to file, solely at
the expense of Lessee, any Uniform Commercial Code financing statements or other
similar documents that Lessor reasonably deems necessary or advisable to protect
its interest. Lessee agrees promptly to execute and deliver to Lessor such
further documents or other assurances, and to take such further action, as
Lessor may from time to time reasonably request, subject in all cases to the
limitations of Section 2(h).

 

5.Insurance.

 

The amount of public liability insurance including personal injury and property
damage required to be maintained by Lessee pursuant to Section 10(a) of the
Master Lease is $1,000,000.00 per occurrence.

 

6.Termination and Purchase.

 

(a)       From and after the first (1st) anniversary of the Base Term
Commencement Date, Lessee shall have the right, (i) so long as no Default or
Event of Default has occurred and is continuing and (ii) this Lease shall not
have been earlier terminated, upon the terms and conditions set forth below, to
terminate this Lease on and as of any Rent Payment Date specified by Lessee;
provided that Lessee gives Lessor written notice of Lessee’s intent to exercise
such right not less than ninety (90) days and not more than one hundred eighty
(180) days prior to such Rent Payment Date. On such Rent Payment Date (the
“Prepayment Date”) specified by Lessee, Lessee shall pay to Lessor an amount
equal to the sum of (a) all Basic Rent due on such Rent Payment Date together
with all other amounts then due and payable under this Lease and (b) an amount
equal to each installment of Basic Rent payable under the Lease on each Rent
Payment Date during the Term after the Prepayment Date, in each case, discounted
from the Rent Payment Date on which such payment would have been due to the
Prepayment Date at a rate per annum equal to the then current yield, as
reasonably determined by Lessor, on United States Treasury securities with a
remaining life to maturity equal to, or approximately equal to, the period from
the Prepayment Date to the final Rent Payment Date during the Term, (c) a
prepayment premium equal to five and 0/100ths percent (5%) of the amount
referred to in clause (b), and (d) an amount equal to any purchase price
identified in this Equipment Schedule. The amount referred to in clause (c)
shall be payable by Lessee as liquidated damages for the cost of making funds
available to Lessee hereunder and not as a penalty.

 

(b)       Upon payment in accordance with the terms hereof, and of any other
obligations owed to Fifth Third Bancorp or its subsidiaries relating to the
Equipment, said Equipment shall be deemed free, clear and unencumbered of all
Liens arising by, through or under Lessor except for such Liens that Lessee is
required to remove pursuant to the terms of the Lease.

 

© 2008 Fifth Third Bancorp

 

-3-

 

 

(c)       Upon the expiration of the Base Lease Term, so long as (i) no Default
or Event of Default has occurred and is continuing and (ii) this Lease shall not
have been earlier terminated, Lessee shall, upon the terms and conditions set
forth below, purchase all but not less than all of the Equipment for a price
equal to One Dollar ($1.00) plus all Rent then due and payable pursuant to this
Lease and Taxes (including all sales and use Taxes) payable in connection with
such purchase. Upon the purchase of the Equipment in accordance with the terms
hereof, and of any other obligations owed to Fifth Third Bancorp or its
subsidiaries relating to the Equipment, said Equipment shall be deemed free,
clear and unencumbered of all Liens arising by, through or under Lessor except
for such Liens that Lessee is required to remove pursuant to the terms of the
Lease.

 

(d)       Except to the extent otherwise expressly set forth herein in case of a
permitted prepayment in full of all Basic Rent and other obligations due under
this Lease, the amount of Basic Rent or any other obligation required to be paid
under this Lease shall not be discounted by virtue of the fact that such amount
may be paid by the Lessee prior to the due date thereof.

 

7.Amendments to Master Lease and Additional Lease Provisions.

 

(a)       Section 10(a) of the Master Lease is hereby amended by deleting the
words “Stipulated Loss Value (as defined in the applicable Equipment Schedule)
of such Equipment at any time” appearing therein and inserting in lieu thereof,
the words, “Lessor’s Capitalized Cost.”

 

(b)       Section 10(c) of the Master Lease is hereby amended by replacing the
two references to “Stipulated Loss Value” with the words “amounts due to Lessor
pursuant to Section 11(b)(ii) following an Event of Loss.”

 

(c)       Section 11(b)(ii) of the Master Lease is hereby deleted in its
entirety and the following is hereby inserted in lieu thereof: “(ii) pay to
Lessor on the next succeeding Rent Payment Date (the “Loss Payment Date”) the
sum of (A) all Rent due and owing hereunder with respect to such Item of
Equipment (at the time of such payment) including all Basic Rent payable on such
Rent Payment Date plus (B) an amount equal to each installment of Basic Rent
payable under the Lease on each Rent Payment Date during the Term after the Loss
Payment Date, in each case, discounted from the Rent Payment Date on which such
payment would have been due to the Loss Payment Date at a rate per annum equal
to the lowest of (x) the rate set forth, in the H15 report, as of the Base Lease
Term Commencement Date, for the Treasury Constant Maturities having the closest
term to (but not longer than) the original Base Lease Term (as set forth in the
applicable Equipment Schedule), or (y) the rate set forth, in the H15 report, as
of the date of the Event of Loss, for the Treasury Constant Maturities having
the closest term to (but not longer than) the remaining number of months through
the Expiration Date (as set forth in the applicable Equipment Schedule), or (z)
three percent (3%), plus (C) an amount equal to any purchase price identified in
the applicable Equipment Schedule.”

 

(d)       Section 15 of the Master Lease is hereby amended by inserting the
following immediately following clause (k) thereof: “; and (l) Upon the filing
with the Secretary of State, or its equivalent, of a Uniform Commercial Code
financing statement describing Lessor, as secured party, Lessee, as debtor in
the jurisdiction in which each Lessee is a registered organization or is
domiciled or resident (in the case of an individual Lessee) of Uniform
Commercial Code financing statements describing Lessor, as secured party,
Lessees, as debtors, and the Equipment as the collateral, Lessor shall have a
first priority perfected security interest in the Equipment leased under this
Lease.”

 

© 2008 Fifth Third Bancorp

 

-4-

 

 

(e)       Section 16(c) of the Master Lease is hereby deleted in its entirety
and the following is hereby inserted in lieu thereof: “In addition to the
foregoing, Lessee shall pay to Lessor on demand the sum of (i) any and all Rent
which is then due or which has accrued to the date of demand and (ii) an amount
equal to each installment of Basic Rent payable under the Lease on each Rent
Payment Date during the Term after the date of demand, in each case, discounted
from the Rent Payment Date on which such payment would have been due to the date
of demand at a rate per annum equal to the lowest of (x) the rate set forth, in
the H15 report, as of the Base Lease Term Commencement Date, for the Treasury
Constant Maturities having the closest term to (but not longer than) the
original Base Lease Term (as set forth in the applicable Equipment Schedule), or
(y) the rate set forth, in the H15 report, as of the date of the Event of Loss,
for the Treasury Constant Maturities having the closest term to (but not longer
than) the remaining number of months through the Expiration Date (as set forth
in the applicable Equipment Schedule), or (z) three percent (3%), and (iii) an
amount equal to any purchase price identified in the applicable Equipment
Schedule. Lessor and Lessee agree that Lessor shall be entitled to such amount
as damages for loss of bargain and not as a penalty and that such amount is
reasonable in light of the anticipated harm to Lessor caused by an Event of
Default.”

 

(f)       Section 19(a) of the Master Lease is hereby deleted in its entirety.

 

(g)       Lessee acknowledges that the Equipment may include certain operating,
application and/or other software (“Software”) in which Lessor and Lessee have
no ownership or other proprietary rights. Where required by the Software owner
or manufacturer, Lessee shall enter into a license or other agreement for the
use of such Software. Any such agreement shall be separate and distinct from the
Lease and, except to the extent Lessor has expressly agreed to the contrary,
Lessor shall not have any obligations thereunder. Lessee shall be responsible
for the payment of, and shall indemnify Lessor against, any Software license or
transfer fees and any certification or similar fees or charges imposed by any
supplier of the Equipment or Software.

 

(h) This Equipment Schedule supersedes and replaces Interim Funding Schedule No.
001 dated June 22, 2017 with respect to the Equipment described on Schedule 1
hereto and Lessee’s obligations to make payments thereunder in respect of such
Equipment are hereby reduced and satisfied to the extent described in the
Interim Funding Schedule with reference to this transfer of Equipment from the
Interim Funding Schedule to this Equipment Schedule.

 

8.Sales, Use and Property Taxes.

 

(a)       For purposes of sales, use and similar taxes, Lessee represents and
warrants with respect to the Equipment that:

 

(i)       Lessor’s acquisition of, and the leasing pursuant to this Lease of,
the Equipment is exempt from all sales, use and similar taxes imposed upon or
payable by either Lessor or Lessee as a result of the acquisition, use or rental
of such Equipment, and Lessee has furnished to Lessor an appropriate tax
exemption certificate or other documentation (which must be satisfactory to
Lessor) evidencing such exemption;

 

(ii)       to the extent that the acquisition, use or rental of such Equipment
is not exempt from all sales, use and similar taxes, Lessee complied and will
continue to comply with its obligations under the Lease to reimburse Lessor for
full amount of such taxes; and

 

(iii)       any tax exemption certificates, or any similar documentation,
furnished to Lessor by Lessee claiming any exemption, abatement or exception to
sales, use or similar tax, shall be true, accurate and complete in all material
respects and Lessor is entitled to rely thereon in not remitting or paying any
such tax.

 

(b)       For purposes of tangible personal property taxes applicable to this
Equipment Schedule and to the extent required by law, Lessee will prepare and
file applicable tax returns. Lessee hereby agrees to remit any tax due and owing
(unless properly contested) directly to the taxing authority in which the
Equipment is located. Upon reasonable request from Lessor, Lessee shall provide
copies of any requested tax return and proof of payment. Both Lessor and Lessee
agree to cooperate with each other to resolve any disputed assessment or
governmental audit. Lessee shall have the right to contest any assessment
provided such contest: (i) is properly initiated and challenged in accordance
with such taxing jurisdiction’s procedures or is premised upon the advice of tax
counsel; (ii) does not jeopardize the Equipment to confiscation or forfeiture;
and (iii) does not subject Lessor to penalty or criminal sanction. Should any
contest fail, or upon the advice of Lessor’s tax counsel be deemed to lack merit
or be unlikely to succeed, Lessee shall upon demand from Lessor withdraw its
challenge and promptly remit payment to the taxing authority. In the event
Lessee fail to timely file returns or remit payment of the amounts due (unless
such assessment is being challenged) or comply with the other terms herein,
Lessor reserves the right to file returns and remit the amount due.

 

© 2008 Fifth Third Bancorp

 

-5-

 

 

Except as expressly modified hereby, all terms and provisions of the Master
Lease shall remain in full force and effect. This Equipment Schedule is not
binding or effective with respect to the Master Lease or Equipment until
executed on behalf of Lessor and Lessee by authorized representatives of Lessor
and Lessee, respectively.

 

Remainder of page intentionally left blank. Signature page follows.

 

© 2008 Fifth Third Bancorp

 

-6-

 

 

IN WITNESS WHEREOF, Lessee and Lessor have caused this Equipment Schedule to be
executed by their duly authorized representatives as of the date first above
written.

 

LESSOR:   LESSEE:       FIFTH THIRD BANK   JETPAY PAYMENT SERVICES, FL, LLC    
By: JetPay Corporation, its sole member           By: /s/ Laurel Sebree   By:
/S/ Gregory M. Krzemien Name: Laurel Sebree   Name:  Gregory M. Krzemien Title:
Vice President   Title:  Chief Financial Officer

 

THIS LEASE MAY BE EXECUTED IN SEVERAL COUNTERPARTS AND TO THE EXTENT, IF ANY,
THAT THIS LEASE CONSTITUTES CHATTEL PAPER (AS SUCH TERM IS DEFINED IN THE
UNIFORM COMMERCIAL CODE AS IN EFFECT IN ANY APPLICABLE JURISDICTION), NO
SECURITY INTEREST IN THIS LEASE MAY BE PERFECTED THROUGH THE TRANSFER OF
POSSESSION OF ANY COUNTERPART OTHER THAN THE ORIGINAL COUNTERPART, WHICH SHALL
BE IDENTIFIED AS THE CHATTEL PAPER ORIGINAL ON THE SIGNATURE PAGE THEREOF. THIS
IS THE CHATTEL PAPER ORIGINAL.

 

CHATTEL PAPER ORIGINAL

 

© 2008 Fifth Third Bancorp

 

  

 

 

IN WITNESS WHEREOF, Lessee and Lessor have caused this Equipment Schedule to be
executed by their duly authorized representatives as of the date first above
written.

 

LESSOR:   LESSEE:           FIFTH THIRD BANK   JETPAY PAYMENT SERVICES, FL, LLC
      By: JetPay Corporation, its sole member               By:  /s/ Laurel
Sebree   By:  /s/ Gregory M. Krzemien   Name: Laurel Sebree   Name:  Gregory M.
Krzemien   Title: Vice President   Title:  Chief Financial Officer  

 

THIS LEASE MAY BE EXECUTED IN SEVERAL COUNTERPARTS AND TO THE EXTENT, IF ANY,
THAT THIS LEASE CONSTITUTES CHATTEL PAPER (AS SUCH TERM IS DEFINED IN THE
UNIFORM COMMERCIAL CODE AS IN EFFECT IN ANY APPLICABLE JURISDICTION), NO
SECURITY INTEREST IN THIS LEASE MAY BE PERFECTED THROUGH THE TRANSFER OF
POSSESSION OF ANY COUNTERPART OTHER THAN THE ORIGINAL COUNTERPART, WHICH SHALL
BE IDENTIFIED AS THE CHATTEL PAPER ORIGINAL ON THE SIGNATURE PAGE THEREOF. THIS
IS NOT THE CHATTEL PAPER ORIGINAL.

 

© 2008 Fifth Third Bancorp

 

  

 

 

Schedule 1

to

Equipment Schedule No. 001

 

Description of Equipment

 

Manuf. and/or
Vendor Name &
Invoice No.  Description of Equipment  Quantity   Sales Tax,
Delivery,
Installation &
OtherCharges   Invoice
Total   Equipment
Location

RDM


Invoice #20170725

  EC9603f IP Scanner, AF30X, Farnker, Endorser
6000-9603-3010   100        $40,430.00   5417 Henwick Lane, Jefferson City, MO
65109 Presidio Networked Solutions
  FA-M20R2-30TB 1 month Evergreen Gold Subscription , NBD Delivery, 24/7 Support
-Part #FA-m20R2-30TB,1MO, ADV, GOLD   12               Invoice
#3006111700725  Pure Storage FlashArray m20R2  FC 30TB 20/10 – Part #
FA-m20R2-FC-30TB-20/10   1   $6,930.00   $90,930.00   3361 Boyington Drive,
#180, Carrollton, TX 75006 RDM
Invoice #20171002 & #20170725  EC9603f IPScanner, AF30X Franker, Endorser
6000-9603-3010   400        $171,950.38   5417 Henwick Lane, Jefferson City, MO
65109 The Phoenix Group  S500-M0A-R64-03EA S500 (Modem, LAN, WIFI, RF)   1000  
            Invoice
#INV01347725 &
#INV01345193  S300-000-363-01NA OR S300-000-364-02NA S300 PIN PAD RS232/NFC 
 500   $17,336.58   $288,836.58   136 E. Watson Ave.
Langhorne, PA 19047 Total:               $592,146.96    

 

© 2008 Fifth Third Bancorp

 

  

 